Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-7, 9 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by NAGAI et al. (Pub NO. US 2015/0222306 A1; hereinafter Nagai).
Regarding Claim 1, Nagai teaches an electronic circuit (circuit in Fig. 1; See [0047]-[0072]) comprising:
an oscillator (171 in Fig. 1 and Fig. below) to generate a first signal with a frequency corresponding to a time (oscillator output signal is with frequency corresponding to a time; See [0048]-[0049]); and
a measuring circuit (172, 180, 181, and 100 in Fig. 1 and Fig. below) to measure a first voltage based on a resonance frequency in a terminal of a semiconductor device where the first signal is supplied (100 in Fig. 1 detects signal/voltage after 171 outputs signal; See [0050]-[0053]).

    PNG
    media_image1.png
    897
    902
    media_image1.png
    Greyscale


Regarding Claim 2, Nagai teaches the electronic circuit according to claim 1, wherein
the measuring circuit (172, 180, 181, and 100 in Fig. 1 and Fig. below) includes:
a first generator circuit (positive side of 172 and 100 in Fig. 1 and Fig. below that goes to 180; See [0050]-[0053]) to generate a second signal (output of 172 in Fig. 1 and Fig. below is second signal) based on an envelope of a second voltage (172 generates signal based on envelop of second voltage in fig. 1 and Fig. below; See [0050]) in the terminal of the semiconductor device where the first signal is supplied (See [0050]);
a second generator circuit (negative side of 172 in Fig. 1 and Fig. below that goes to 181; See [0050]-[0053]) to generate a third signal by inverting the second signal (negative side of 172 in inverted signal; See [0050]); and
a voltage measuring circuit (108 in Fig. 1 and Fig. below; See [0054]-[0056]) to measure the first voltage by measuring a peak voltage of the third signal (See [0056]).

    PNG
    media_image2.png
    897
    902
    media_image2.png
    Greyscale

Regarding Claim 3, Nagai teaches the electronic circuit according to claim 2, wherein
the frequency of the first signal corresponding to the peak voltage of the third signal is equal to the resonance frequency (See [0050]-[0053]).
Regarding Claim 4, Nagai teaches the electronic circuit according to claim 2, further comprising
a first node (105 in Fig. 1 and Fig. below) connecting the second generator circuit and the voltage measuring circuit (105 connecting 108 and 181 in Fig. 1 and Fig. below);
a first switch (110 in Fig. 1 and Fig. below) connecting the first node and a ground (110 connecting 105 and ground 102 in Fig. 1 and Fig. below; See [0063]);
an output terminal of the voltage measuring circuit (output terminal 104 of 100 in Fig. 1 and Fig. below); and
a second switch (diode 131 is second switch in Fig. 1 and Fig. below) connecting the output terminal and the ground (131 is connecting 104 and ground 102 in Fig. 1 and Fig. below).

    PNG
    media_image3.png
    897
    902
    media_image3.png
    Greyscale

Regarding Claim 5, Nagai teaches the electronic circuit according to claim 4, further comprising
a control circuit configured to turn on both the first switch and the second switch if the oscillator does not generate the first signal and turn off both the first switch and the second switch if the oscillator generates the first signal (See [0036], [0079]).
Regarding Claim 6, Nagai teaches the electronic circuit according to claim 2, wherein
the first generator circuit (100 in Fig. 1 and Fig. below) includes a first diode (121 in Fig. 1 and Fig. below), a first capacitor (123 in Fig. 1 and Fig. below) and a first resistor (122 in Fig. 1 and Fig. below),
an anode terminal of the first diode is connected to the semiconductor device (the node of 121 is connected to gate of 110 is anode terminal in Fig. 1 and Fig. below), and
the first capacitor and the first resistor are connected between a cathode terminal of the first diode (the node of 121 is connected to 120 and 122 in Fig. 1 and Fig. below is cathode terminal) and a ground (other node of 120 is connected to ground 102 in Fig. 1 and Fig. below).

    PNG
    media_image4.png
    897
    902
    media_image4.png
    Greyscale

Regarding Claim 7, Nagai teaches the electronic circuit according to claim 2, wherein
the voltage measuring circuit (100 in Fig. 1 and Fig. below) includes a second diode (131 in Fig. 1 and Fig. below) and a second capacitor (133 in Fig. 1 and Fig. below),
an anode terminal of the second diode is connected to the second generator circuit (the terminal of 131 is connected to 102 is anode terminal in Fig. 1 and Fig. below), and
the second capacitor is connected between a cathode terminal of the second diode and a ground (133 is connected to the terminal of 131 is cathode terminal and other terminal of 133 is connected to ground 102 in Fig. 1 and Fig. below).

    PNG
    media_image5.png
    897
    902
    media_image5.png
    Greyscale

Regarding Claim 9, Nagai teaches the electronic circuit according to claim 1, wherein
the semiconductor device is a power device (See [0004]), and
the oscillator generates the first signal during the power device turned off (See [0027]).
Regarding Claim 20, Nagai teaches the electronic circuit according to claim 1, further comprising
the semiconductor device (See [0004]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of HORIGUCHI et al. (Pub NO. US 2020/0286864 A1; hereinafter Horiguchi).
Regarding Claim 8, Nagai teaches the electronic circuit according to claim 1, wherein the frequency of the first signal includes the resonance frequency (See [0024], [0044], [0050]-[0053]).
Nagai is silent about the resonance frequency is based on parasitic capacitance and parasitic inductance of the semiconductor device.
Horiguchi teaches the resonance frequency is based on parasitic capacitance and parasitic inductance of the semiconductor device (See [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Nagai by using the resonance frequency is based on parasitic capacitance and parasitic inductance of the semiconductor device, as taught by Horiguchi in order to reduce ringing voltage during switching operation (Horiguchi; [0001]).
7.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai in view of CHANG et al. (Pub NO. US 2018/0269881 A1; hereinafter Chang).
Regarding Claim 16, Nagai teaches the electronic circuit according to claim 1. Nagai is silent about further comprising:
an analog-to-digital converter configured to digitalize the first voltage; and
a processor configured to estimate at least either resistance of the terminal of the semiconductor device or a temperature of the semiconductor device based on the digitalized first voltage.
Chang teaches regarding semiconductor device (See [0003]) further comprising:
an analog-to-digital converter configured to digitalize the first voltage (See [0052]); and
a processor (1121 in fig. 4; See [0051]) configured to estimate at least either resistance of the terminal of the semiconductor device or a temperature of the semiconductor device (k-value is temperature value; See [0052]) based on the digitalized first voltage (See [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Nagai by using an analog-to-digital converter configured to digitalize the first voltage; and a processor configured to estimate at least either resistance of the terminal of the semiconductor device or a temperature of the semiconductor device based on the digitalized first voltage, as taught by Chang in order to achieve temperature compensation (Chang; [0002]).
Regarding Claim 17, Nagai in view of Chang teaches the electronic circuit according to claim 16. Chang further teaches further comprising:
a temperature sensor (See [0052]), wherein
the processor (1121 in fig. 4; See [0051]) is configured to select at least one of a plurality of lookup tables based on temperature measured by the temperature sensor (See [0052]-[0053]),
the plurality of lookup tables are used for estimating at least either the resistance of the terminal of the semiconductor device or the temperature (k-value is temperature value; See [0052]) based on the digitalized first voltage (See [0052]) of the semiconductor device by the processor (See [0052]-[0053]), and
the processor (1121 in fig. 4; See [0051]) estimates at least either the resistance of the terminal of the semiconductor device or the temperature of the semiconductor device (k-value is temperature value; See [0052]) further based on at least the one of the plurality of lookup tables (See [0052]-[0053]).

Allowable Subject Matter

8.	Claims 10-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Regarding Claim 10, none of the prior art fairly teaches or suggests the electronic circuit according to claim 2, wherein
the first generator circuit includes a first amplifier, a first transistor having a n-channel, a first capacitor and a first resistor,
a positive terminal of the first amplifier is connected to the semiconductor device,
a source terminal of the first transistor is connected to a negative terminal of the first amplifier,
a gate terminal and a drain terminal of the first transistor are shorted and connected to a downstream side of the first amplifier, and
the first capacitor and the first resistor are connected between the source terminal of the first transistor and a ground.
Claim 18 depends on claim 10, therefore claim 18 also have allowable subject matter.
10.	Regarding Claim 11, none of the prior art fairly teaches or suggests the electronic circuit according to claim 2, wherein
the voltage measuring circuit includes a second amplifier, a second transistor having a n-channel and a second capacitor,
a positive terminal of the second amplifier is connected to the second generator circuit,
a source terminal of the second transistor is connected to the negative terminal of the second amplifier,
a gate terminal and the drain terminal of the second transistor are shorted and connected to the downstream side of the second amplifier, and
the second capacitor is connected between the source terminal of the second transistor and the ground.
Claim 19 depends on claim 11, therefore claim 19 also have allowable subject matter.
11.	Regarding Claim 12, none of the prior art fairly teaches or suggests the electronic circuit according to claim 1, further comprising:
a third transistor having a p-channel;
a fourth transistor having a n-channel; and
a second resistor, wherein
a source terminal of the third transistor is connected to a power supply potential,
a second node connecting a drain terminal of the third transistor and the drain terminal of the fourth transistor is connected to the semiconductor device,
the source terminal of the fourth transistor is connected to a ground, and
the source terminal and the drain terminal of the fourth transistor are connected via the second resistor.
Claims 13-15 depends on claim 12, therefore claims 13-15 also have allowable subject matter.


Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	a. MARQUES et al. (Pub NO. US 2019/0007012 A1) discloses Crystal Amplifier.
	b. McGill et al. (Patent No. US 5,432,451 A) discloses Magnetic Resonance Imaging Tuning Unit.
c. Ki et al. (Pub NO. US 2012/0306553 A1) discloses Time Difference Adder, Time Difference Accumulator.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867